Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into and
effective on the date set forth below, by and between Actinium Pharmaceuticals,
Inc., a Delaware corporation (the “Corporation”), and Ajit S. Shetty
(“Indemnitee”).

 

RECITALS

 

WHEREAS, the Corporation, which is organized under the General Corporation Law
of the State of Delaware (as amended, the “DGCL”), wishes to enter into this
Agreement to set forth certain rights and obligations of the Indemnitee and the
Corporation with respect to the Indemnitee’s service as an officer of the
Corporation;

 

WHEREAS, it is essential to the Corporation that it be able to retain and
attract as directors and officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it difficult for the
Corporation to attract and retain such persons;

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the difficulty in attracting and retaining such persons is detrimental to
the best interests of the Corporation’s stockholders and that the Corporation
should contractually obligate itself to indemnify, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve the Corporation free from undue concern that they will not
be so indemnified;

 

WHEREAS, Indemnitee performs a valuable service to the Corporation in
Indemnitee’s capacity as an officer of the Corporation;

 

WHEREAS, the Corporation’s Amended and Restated Bylaws (the “Bylaws”) include
provisions providing for the indemnification of the directors and officers of
the Corporation, including persons serving at the request of the Corporation in
such capacities with other corporations or enterprises, as authorized by the
DGCL;

 

WHEREAS, the Corporation’s Certificate of Incorporation (the “Charter”), the
Bylaws and the DGCL, by their non-exclusive nature, permit contracts between the
Corporation and its directors and officers with respect to indemnification of
such persons;

 

WHEREAS, in recognition of Indemnitee’s need for (a) substantial protection
against personal liability as a condition to Indemnitee’s service to the
Corporation in Indemnitee’s capacity as an officer of the Corporation in
addition to Indemnitee’s reliance on the Bylaws, which Indemnitee believes is
inadequate in the present circumstances, and (b) specific contractual assurance
of Indemnitee’s rights to full indemnification against risks and expenses
(regardless of, among other things, any amendment to or revocation of the
Charter and/or the Bylaws, any change in the composition of the Corporation’s
Board, or a change in control of the Corporation);

 



 

 

 

WHEREAS, the Corporation intends that this Agreement provide Indemnitee with
greater protection than that which is provided by the Bylaws; and

 

WHEREAS, in order to induce Indemnitee to serve as an officer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Indemnitee.

 

NOW, THEREFORE, in consideration of Indemnitee’s service as an officer of the
Corporation following the date hereof, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Corporation and Indemnitee hereby agree as follows:

 

1.             Indemnity of Indemnitee. The Corporation agrees to hold harmless
and indemnify Indemnitee to the fullest extent authorized or permitted by law,
the provisions of the Charter, and the Bylaws, as the same may be amended from
time to time (but, only to the extent that such amendment permits the
Corporation to provide broader indemnification rights than such law, the
Charter, or the Bylaws permitted prior to adoption of such amendment). For
purposes of this Agreement, the meaning of the phrase “to the fullest extent
authorized or permitted by law” shall include, but not be limited to: (i) to the
fullest extent authorized or permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
directors and officers.

 

2.             Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 3 hereof, the Corporation further agrees to hold
harmless and indemnify Indemnitee:

 

(a)              against any and all (i) expenses (including attorneys’ fees),
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in any threatened, pending or completed action, suit, arbitration,
alternate dispute resolution mechanism, investigation, inquiry, administrative
hearing or any other actual, threatened or completed proceeding, including any
appeal thereof or related thereto (each, a “Proceeding”), or responding to, or
objecting to, a request to provide discovery in any Proceeding, (ii) damages,
judgments, fines and amounts paid in settlement and any other amounts that
Indemnitee becomes legally obligated to pay (including any federal, state or
local taxes imposed on Indemnitee as a result of receipt of reimbursements or
advances of expenses under this Agreement) and (iii) the premium, security for,
and other costs relating to any costs bond, supersedes bond, or other appeal
bond or its equivalent, whether civil, criminal, arbitrational, administrative
or investigative with respect to any Proceeding (items under clauses, (i), (ii)
and (iii), collectively, the “Expenses”) actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal
(including an action by or in the right of the Corporation), to which Indemnitee
is, was or at any time becomes a party or a witness, or is threatened to be made
a party to, a participant in or a witness with respect to, by reason of the fact
that Indemnitee is, was or at any time becomes a director or officer of the
Corporation, or is or was serving or at any time serves at the request of the
Corporation as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise (“Corporate Status”);

 



 2 

 

 

(b)              against any and all Expenses actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, if Indemnitee is, or is threatened to
be made, a party to or a participant in any Proceeding by or in the right of the
Corporation to procure a judgment in its favor;

 

(c)              against any and all Expenses actually and reasonably incurred
by Indemnitee, or on Indemnitee’s behalf, if Indemnitee is, by reason of his or
her Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party and is not threatened to be made a party; and

 

(d)              otherwise to the fullest extent as may be provided to
Indemnitee by the Corporation under the non-exclusivity provisions of the DGCL,
the Charter and the Bylaws.

 

3.       Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Corporation:

 

(a)            on account of any claim or Proceeding against Indemnitee for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as heretofore or hereafter amended (the “Exchange Act”),
or similar provisions of any federal, state or local law if the final,
non-appealable judgment of a court of competent jurisdiction finds Indemnitee to
be liable for disgorgement under Section 16(b) of the Exchange Act;

 

(b)            on account of Indemnitee’s conduct that is established by a
final, non-appealable judgment of a court of competent jurisdiction as knowingly
fraudulent or deliberately dishonest or that constituted willful misconduct;

 

(c)            for which payment is actually made to Indemnitee under (i) a
valid and collectible insurance policy, including under any policy of insurance
purchased and maintained on Indemnitee’s behalf by the Corporation or (ii) under
a valid and enforceable indemnity clause, bylaw, or agreement, including, but
not limited to, an indemnity clause, bylaw, or agreement relating to another
corporation, partnership, joint venture, trust, or other enterprise for which
Indemnitee is or was serving as a director or officer at the request of the
Corporation; provided, that indemnity pursuant to Section 2 hereof shall be paid
by the Corporation in respect of any excess beyond payment actually received by
Indemnitee under such insurance policy, clause, bylaw or agreement;

 

(d)            if and to the extent indemnification is contrary to law, either
as a matter of public policy, or under the provisions of the Federal Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, the
DGCL, or any other applicable law; or

 

(e)            in connection with any Proceeding (or part thereof) initiated by
Indemnitee, against the Corporation or its directors, officers, employees or
other agents, unless (i) such indemnification is expressly required to be made
by law, (ii) the Corporation has joined in the Proceeding (or relevant part
thereof), (iii) the Board has consented to the initiation of such Proceeding,
(iv) such indemnification is provided by the Corporation, in its sole
discretion, pursuant to the powers vested in the Corporation under the DGCL, or
(v) the Proceeding (or relevant part thereof) is initiated pursuant to Section
12 hereof.

 



 3 

 

 

4.            Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee is a
director or officer of the Corporation (or is or was serving at the request of
the Corporation as a director or officer of another corporation, partnership,
joint venture, trust or other enterprise) and shall continue thereafter so long
as Indemnitee shall be subject to any possible claim or threatened, pending or
completed Proceeding, whether civil, criminal, arbitrational, administrative or
investigative, including any appeal thereof or relating thereto, in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder, in each case, by reason of the fact of the Indemnitee’s Corporate
Status.

 

5.            Partial Indemnification. Indemnitee shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the Expenses,
judgments, fines and amounts paid in settlement and any other amounts that
Indemnitee becomes legally obligated to pay in connection with any Proceeding
referred to in Section 2 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and the Corporation shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

 

6.            Notification and Defense of Claim. To obtain indemnification under
this Agreement, Indemnitee shall submit to the Corporation a written request
therefor. As soon as practicable, and in any event, not later than thirty (30)
days after Indemnitee becomes aware, by written or other overt communication, of
any pending or threatened litigation, claim or assessment, Indemnitee will, if a
claim for indemnification in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of such pending or
threatened litigation, claim or assessment; but the omission so to notify the
Corporation will not relieve the Corporation from any liability which it may
have to Indemnitee otherwise under this Agreement, and any delay in so notifying
the Corporation shall not constitute a waiver by Indemnitee of any of
Indemnitee’s rights under this Agreement. With respect to any such pending or
threatened litigation, claim or assessment as to which Indemnitee notifies the
Corporation of the commencement thereof:

 

(a)              the Corporation will be entitled to participate therein at its
own expense;

 

(b)              except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Corporation to
Indemnitee of its election to assume the defense thereof, the Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof
except for reasonable costs of investigation or otherwise as provided below.
Indemnitee shall have the right to employ separate counsel in such Proceeding
but the fees and expenses of such counsel incurred after notice from the
Corporation of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Corporation, (ii) Indemnitee shall have reasonably concluded,
and so notified the Corporation, that there may be a conflict of interest
between the Corporation and Indemnitee in the conduct of the defense of such
action, or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of Indemnitee in connection with such action; in any of such
cases the fees and expenses of Indemnitee’s separate counsel shall be at the
expense of the Corporation. The Corporation shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Corporation or as to
which Indemnitee shall have made the conclusion provided for in clause (ii)
above; and

 



 4 

 

 

(c)              the Corporation shall not be liable to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without the Corporation’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Corporation shall not enter
into any settlement in connection with a Proceeding in any manner which would
impose any Expenses, penalties (whether civil or criminal) or limitations on
Indemnitee without Indemnitee’s written consent, which may be given or withheld
in Indemnitee’s sole and reasonable discretion.

 

7.           Expenses. The Corporation shall advance, to the extent not
prohibited by law, all Expenses actually and reasonably incurred by Indemnitee
in connection with any Proceeding promptly following request therefor, but in
any event no later than twenty (20) days after the receipt by the Corporation of
a written statement or statements requesting such advances (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after the final disposition of any
Proceeding. The right to advancement described in this Section 7 is vested.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. The execution and delivery to the Corporation of this
Agreement shall constitute an undertaking by Indemnitee to the fullest extent
required by law to repay all advances if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final, non-appealable
judgment that Indemnitee is not entitled to be indemnified by the Corporation,
and Indemnitee shall qualify for advances immediately upon such execution and
delivery. The right to advances under this Section 7 shall in all events
continue until final disposition of any Proceeding, including any appeal
therein.

 

8.            Contribution.

 

(a)              Whether or not the indemnification provided in Section 2 is
available, in respect of any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall pay, in the first instance, the entire amount of any judgment
or settlement of such Proceeding without requiring Indemnitee to contribute to
such payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against Indemnitee. The Corporation shall not enter
into any settlement of any Proceeding in which the Corporation is jointly liable
with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.

 

(b)              Without diminishing or impairing the obligations of the
Corporation set forth in Section 8(a), if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred and paid or payable
by Indemnitee in proportion to the relative benefits received by the Corporation
and all officers, directors or employees of the Corporation, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, in connection with the events that resulted in such expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which the law may require to be considered. The relative fault of
the Corporation and all officers, directors or employees of the Corporation,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

 



 5 

 

 

(c)              The Corporation hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Corporation, other than Indemnitee, who
may be jointly liable with Indemnitee.

 

(d)          To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount actually and reasonably incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Corporation and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

9.            Presumptions and Effect of Certain Proceedings.

 

(a)              In making a determination with respect to Indemnitee’s
entitlement to indemnification hereunder, the person, persons or entity making
such determination shall, to the fullest extent not prohibited by law, presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 6 hereof. If the Corporation contests any claim or assertion that
Indemnitee is entitled to indemnification hereunder, the Corporation shall, to
the fullest extent not prohibited by law, have the burden of proof to overcome
such presumption in connection with the making by such person, persons, or
entity of any determination with respect to Indemnitee’s entitlement to
indemnification.

 

(b)              Without limiting the foregoing, if any Proceeding is disposed
of on the merits or otherwise (including a disposition without prejudice),
without (i) the final disposition being adverse to Indemnitee, (ii) a final
adjudication by a court of competent jurisdiction that Indemnitee was liable to
the Corporation, (iii) a plea of guilty (iv) a final adjudication by a court of
competent jurisdiction that Indemnitee did not act in good faith, and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, or (v) with respect to any criminal proceeding, a
final adjudication by a court of competent jurisdiction that Indemnitee had
reasonable cause to believe Indemnitee’s conduct was unlawful, Indemnitee shall
be considered for the purposes hereof to have been wholly successful with
respect thereto.

 

(c)              The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that such
Indemnitee’s conduct was unlawful.

 



 6 

 

 

(d)              For purposes of any determination of good faith, Indemnitee
shall be deemed to have acted in good faith to the extent Indemnitee relied in
good faith on (i) the records or books of account of the Corporation, including
financial statements , (ii) information supplied to Indemnitee by the officers
of the Corporation in the course of their duties, (iii) the advice of legal
counsel for the Corporation or its Board or counsel selected by any committee of
the Board or (iv) information or records given or reports made to the
Corporation by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the
Corporation or its Board or any committee of the Board.

 

10.           Information Sharing. To the extent that the Corporation receives a
request or requests from a governmental third party or other licensing or
regulating organization (the “Requesting Agency”), whether formal or informal,
to produce documentation or other information concerning an investigation,
whether formal or informal, being conducted by the Requesting Agency, and such
investigation is reasonably likely to include review of any actions or failures
to act by Indemnitee, the Corporation shall promptly give notice to Indemnitee
of said request or requests and any subsequent request. In addition, the
Corporation shall provide Indemnitee with a copy of any and all information or
documentation that the Corporation shall provide to the Requesting Agency.

 

11.           No Imputation. The knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of the Corporation or the Corporation
itself shall not be imputed to Indemnitee for purposes of determining any rights
under this Agreement.

 

12.            Enforcement.

 

(a)       Any right to indemnification or advances granted by this Agreement to
Indemnitee shall be enforceable by or on behalf of Indemnitee in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, (ii) no disposition of such claim is made within
ninety (90) days of request therefor; (iii) advancement of Expenses is not
timely made pursuant to Section 7, (iv) payment of indemnification pursuant to
this Agreement is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, or (v) the Corporation or
any other person or entity takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by the Delaware Court of Chancery of Indemnitee’s
entitlement to such indemnification or advancement of Expenses, and the
Corporation shall not oppose Indemnitee’s right to seek any such adjudication in
accordance with this Agreement. Indemnitee, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the Expenses
of prosecuting Indemnitee’s claim. It shall be a defense to any action for which
a claim for indemnification is made under Section 2 hereof (other than an action
brought to enforce a claim for advance or reimbursement of Expenses under this
Agreement, provided that the required undertaking has been tendered to the
Corporation) that Indemnitee is not entitled to indemnification because of the
limitations set forth in Section 3 hereof. Neither the failure of the
Corporation (including the Board, any committee of the Board, or the
Corporation’s its stockholders, or any subgroup of such directors or
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Corporation (including the
Board, any committee of the Board, or the Corporation’s stockholders, or any
subgroup of such directors or stockholders) that such indemnification is
improper shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.

 



 7 

 

 

(b)            To the fullest extend not prohibited by law, the Corporation
shall be precluded from asserting in any judicial proceeding commenced pursuant
to this Section 12 that the procedures and presumptions of this Agreement are
not valid, binding and enforceable and shall stipulate in any such court that
the Corporation is bound by all the provisions of this Agreement. If a
determination shall have been made pursuant to this Agreement that Indemnitee is
entitled to indemnification, the Corporation shall be bound by such
determination in any Proceeding commenced pursuant to this Section 12, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statements not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

13.           Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

 

14.           Non-Exclusivity of Rights. The rights conferred on Indemnitee by
this Agreement shall not be exclusive of any other right which Indemnitee may
have or hereafter acquire under any statute, provision of the Charter or Bylaws,
agreement, vote of stockholders or directors, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding office. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Charter or Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

15.           Insurance. To the extent that the Corporation maintains an
insurance policy or policies providing liability insurance for directors,
trustees, general partners, managing members, officers, employees, agents or
fiduciaries of the Corporation, Indemnitee shall be covered by such policy or
policies (including with respect to prior service) to the same extent as the
most favorably-insured persons under such policy or policies in a comparable
position.

 

16.           Enforcement; Survival of Rights.

 

(a)              The Corporation expressly confirms and agrees that the
Corporation has entered into this Agreement and assumed the obligations imposed
on it hereby in order to induce Indemnitee to serve as a director of the
Corporation, and the Corporation acknowledges that Indemnitee is relying upon
this Agreement in serving the Corporation in such capacity.

 



 8 

 

 

(b)             The rights conferred on Indemnitee by this Agreement shall
continue after Indemnitee has ceased to be a director or officer of the
Corporation or to serve at the request of the Corporation as a director or
officer agent of another corporation, partnership, joint venture, trust or other
enterprise, and shall inure to the benefit of Indemnitee’s heirs, executors and
administrators.

 

(c)             The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

 

(d)             The Corporation and Indemnitee agree herein that a monetary
remedy for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee and the Corporation irreparable harm. Accordingly, the parties
hereto agree that each of the Corporation and the Indemnitee may enforce this
Agreement by seeking injunctive relief and/or specific performance hereof,
without any necessity of showing actual damage or irreparable harm and that by
seeking injunctive relief and/or specific performance, they shall not be
precluded from seeking or obtaining any other relief to which they may be
entitled. The Corporation and Indemnitee further agree that they shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Corporation and Indemnitee acknowledge that in the absence of a waiver, a bond
or undertaking may be required by the Delaware Court of Chancery, and they
hereby waive any such requirement of such a bond or undertaking.

  

17.           No Conflicts. To the extent that any provision of this Agreement
conflicts with the Charter, the Bylaws, or applicable law, the Charter, the
Bylaws, or such applicable law (as applicable) shall govern.

 

18.           Separability. Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid, illegal or unenforceable for any
reason, (i) such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) and such
other provisions shall remain enforceable to the fullest extent permitted by
law; (ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Furthermore, if this Agreement shall be invalidated in its entirety on any
ground, then the Corporation shall nevertheless indemnify Indemnitee to the
fullest extent provided by the Charter (if applicable), the Bylaws, the DGCL or
any other applicable law.

 

19.           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware, without
regard to its principles of conflicts of laws. The Corporation and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement may be brought in the
Delaware Court of Chancery, (ii) consent to submit to the jurisdiction of the
Delaware Court of Chancery for purposes of any action or proceeding arising out
of or in connection with this Agreement, (iii) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court of Chancery, and
(iv) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court of Chancery has been brought in an
improper or inconvenient forum.

 



 9 

 

 

20.           Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

21.           Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement.

 

22.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

 

(a)              If to Indemnitee, at the address indicated on the signature
page hereof.

 

(b)             If to the Corporation, to:

 

Actinium Pharmaceuticals, Inc.

275 Madison Avenue, 7th Floor

New York, NY 10016

Attention: Executive Chairman

 

or to such other address as may have been furnished to Indemnitee by the
Corporation.

 

22.       Headings. The headings of the sections of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

 

[Remainder of Page Intentionally Left Blank]

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 



  COMPANY:       ACTINIUM PHARMACEUTICALS, INC.       By: /s/ Sandesh Seth  
Name: Sandesh Seth   Title: Executive Chairman       Date: March 28, 2017   

 

  INDEMNITEE:       /s/ Ajit S. Shetty   Ajit S. Shetty       Date: March 18,
2017       Address for notices:       Apt . 111       Zeedijk 643   8300 Knokke
- Heist   Belgium

  

 

Signature Page to Indemnification Agreement

 



11



 



 

